Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 03, 2017

The Court of Appeals hereby passes the following order:

A18A0287. STEPHEN JONES v. THE STATE.

      In 2000, Stephen Jones pled guilty to armed robbery, kidnapping, sexual
battery, and burglary. On September 12, 2016, Jones filed a pro se motion for leave
to file an out of time appeal. On June 23, 2017, the trial court denied the motion. On
July 27, 2017, Jones filed a pro se notice of appeal to this Court. We, however, lack
jurisdiction.
       A notice of appeal must be filed within 30 days after entry of the appealable
order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Jones’s notice of appeal, filed 34 days
after entry of the order, is untimely, and this appeal is therefore DISMISSED for lack
of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/03/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.